Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:    Mizukado et al. in U.S. Patent No. 4,760,237 has a laser beam machine with a table with a movable guide means liftably disposed (see figure 1). Regarding claim 1, none of the references of record discloses or suggests, alone or in combination, “An information projecting method of projecting information concerning a cut piece, which is cut and separated from a workpiece in the form of a plate and is on a placement table, onto the cut piece or onto a position adjacent to the cut piece from a projector, comprising: assigning a long side of the workpiece to an X-axis direction being a horizontal direction of an aspect ratio of the projector for adjusting the aspect ratio, the aspect ratio being a vertical (to horizontal ratio)  of the projector;  ….;  finding a positional relationship between a top face of the workpiece and the projector according to plate thickness information and/or stacked number information of the workpiece on the placement table when the placement table is positioned at a predetermined position with respect to the projector; and  projecting the information concerning the cut piece onto the cut piece or onto a position adjacent to the cut piece with a zoom ratio based on the found positional relationship.”.  Dependent claims 2,3,7 and 9 are allowable for at least the same reason.  Regarding claim 4, none of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761